Citation Nr: 0637248	
Decision Date: 12/01/06    Archive Date: 12/12/06

DOCKET NO.  05-03 871	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD). 

2.  Entitlement to service connection for bilateral hearing 
loss. 

3.  Entitlement to service connection for tinnitus. 

4.  Entitlement to service connection for a skin disease. 


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

John Francis, Associate Counsel


INTRODUCTION

The veteran served on active duty from May 1966 to May 1968. 

This appeal comes before the Board of Veterans' Appeals 
(Board) from a June 2004 rating decision of the Department of 
Veterans Affairs (VA) Regional Office (RO) that denied 
service connection for PTSD and for spots on the skin of both 
arms, and that denied a petition to reopen previously denied 
claims for service connection for bilateral hearing loss and 
tinnitus.  

In April 2006, the RO reopened the claims for service 
connection for hearing loss and tinnitus and denied the 
claims on the merits.  

The veteran testified by video conference before the Board in 
July 2006.  

The issue of service connection for a skin disease is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center in 
Washington, D.C.


FINDINGS OF FACT

1.  The veteran did not serve in combat.  The veteran does 
not have a qualifying diagnosis of PTSD.  The occurrence of a 
traumatic stressful event in service has not been verified. 

2.  The veteran's has bilateral sensorineural high frequency 
hearing loss that first manifested many years after service 
and is not related to any incident of service. 
3.  The veteran's tinnitus first manifested many years after 
service and is not related to any incident of service.  


CONCLUSIONS OF LAW

1.  The criteria for service connection for PTSD have not 
been met. 38 U.S.C.A. 
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 4.125 (2006). 

2.  The criteria for service connection for bilateral hearing 
loss have not been met.  38 U.S.C.A. § 1110 (West 2002); 38 
C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 3.309, 3.385 (2006).

3.  The criteria for service connection for tinnitus have not 
been met.  38 U.S.C.A.
§ 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.306, 3.307, 
3.309 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant and any 
representative of any information, medical evidence, or lay 
evidence not previously provided to VA that is necessary to 
substantiate the claim.  This notice requires VA to indicate 
which portion of that information and evidence is to be 
provided by the claimant and which portion VA will attempt to 
obtain on the claimant's behalf.  See 38 U.S.C.A. §§ 5103, 
5103A, 5107 (West 2002 & Supp. 2005); 38 C.F.R. § 3.159 
(2005).  The notice must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide; and (4) request or tell the 
claimant to provide any evidence in the claimant's possession 
that pertains to the claim, or something to the effect that 
the claimant should "give us everything you've got 
pertaining to your claim(s)."  Pelegrini v. Principi, 18 
Vet. App. 112 (2004).  

Here, the RO sent correspondence in August 2003, December 
2003, and March 2006; a rating decision in June 2004; a 
statement of the case in January 2005; and a supplemental 
statement of the case in April 2006.  These documents 
discussed specific evidence, the particular legal 
requirements applicable to the claims, the evidence 
considered, the pertinent laws and regulations, and the 
reasons for the decisions.  VA made all efforts to notify and 
to assist the appellant with regard to the evidence obtained, 
the evidence needed, the responsibilities of the parties in 
obtaining the evidence, and the general notice of the need 
for any evidence in the appellant's possession.  The Board 
finds that any defect with regard to the timing or content of 
the notice to the appellant is harmless because of the 
thorough and informative notices provided throughout the 
adjudication and because the appellant had a meaningful 
opportunity to participate effectively in the processing of 
the claims with an adjudication of the claims by the RO 
subsequent to receipt of the required notice.  There has been 
no prejudice to the appellant, and any defect in the timing 
or content of the notices has not affected the fairness of 
the adjudication.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006) (specifically declining to address harmless error 
doctrine); see also Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  Thus, VA has satisfied its duty to notify the 
appellant and had satisfied that duty prior to the final 
adjudication in the May 2006 supplemental statement of the 
case. 

In addition, all relevant, identified, and available evidence 
has been obtained, and VA has notified the veteran of any 
evidence that could not be obtained.  The appellant has not 
referred to any additional, unobtained, relevant evidence.  
VA has obtained several examinations.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

The veteran served as an ordnance supply clerk in Army supply 
and maintenance units with service in the Republic of Vietnam 
from October 1966 to August 1967.  He contends that he has 
PTSD and a skin disease as a result of experiences in Vietnam 
including exposure to herbicides.  He contends that he has 
bilateral hearing loss and tinnitus as a result of exposure 
to acoustic trauma from exploding munitions and vehicle 
operations in service. 

Generally, service connection may be granted for disability 
resulting from a disease or injury incurred in or aggravated 
by military service.  For the showing of chronic disease in 
service, there must be a combination of manifestations 
sufficient to identify the disease entity and sufficient 
observation to establish chronicity at the time.  If 
chronicity in service is not established, evidence of 
continuity of symptoms after discharge is required to support 
the claim.  Service connection may also be granted for a 
disease diagnosed after discharge when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.   38 U.S.C.A. § 1110, 38 
C.F.R. § 3.303.
 
In order to establish service connection for a claimed 
disorder, there must be
(1) medical evidence of current disability; (2) medical, or 
in certain circumstances, lay evidence of in-service 
incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Hickson v. West, 12 Vet. App. 247, 253 (1999); see also 
Degmetich v. Brown, 104 F.3d 1328 (Fed. Cir. 1997); Brammer 
v. Derwinski, 
3 Vet. App. 223 (1992).  Such determination is based on an 
analysis of all the evidence of record and evaluation of its 
credibility and probative value.  
Baldwin v. West, 13 Vet. App. 1, 8 (1999).

Post-traumatic Stress Disorder (PTSD)

Service connection for PTSD requires medical evidence 
establishing a diagnosis of the condition in accordance with 
38 C.F.R. § 4.125(a) (i.e., the diagnosis must comply with 
the Fourth Edition of the Diagnostic and Statistical Manual 
of Mental Disorders, 1994 (DSM-IV)); credible supporting 
evidence that the claimed in-service stressor occurred; and a 
link, established by medical evidence, between current 
symptomatology and the claimed in-service stressor.  See 38 
C.F.R. §§ 3.304(f), 4.125; see also Cohen v. Brown, 10 Vet. 
App. 128, 140 (1997).  

The evidence necessary to establish the occurrence of a 
recognizable stressor during service to support a diagnosis 
of PTSD will vary depending upon whether the veteran engaged 
in "combat with the enemy," as established by recognized 
military combat citations or other official records.  If the 
evidence establishes that the veteran engaged in combat with 
the enemy and the claimed stressor is related to that combat, 
the veteran's lay statements alone may establish occurrence 
of the claimed in-service stressor, in the absence of clear 
and convincing evidence to the contrary, as long as the 
claimed stressor is consistent with the circumstances, 
conditions, or hardships of the veteran's service.  38 
U.S.C.A. § 1154(b); 38 C.F.R. § 3.304(f); see Zarycki v. 
Brown, 6 Vet. App. 91, 98 (1993).  If, however, VA determines 
either that the veteran did not engage in combat with the 
enemy or that the veteran did engage in combat, but that the 
alleged stressor is not combat related, the veteran's lay 
testimony, by itself, is not sufficient to establish the 
occurrence of the alleged stressor.  Instead, the record must 
contain service records or other probative evidence 
supporting his allegations.  See Zarycki, 6 Vet. App. at 98.

Where the record does not reflect that the claimant engaged 
in combat with the enemy under 38 U.S.C.A. § 1154(b), his 
assertions standing alone cannot as a matter of law provide 
evidence to establish that he "engaged in combat with the 
enemy" or that an event claimed as a stressor occurred.  
Dizoglio v. Brown, 9 Vet. App. 163 (1996).  Furthermore, 
credible supporting evidence that the claimed in-service 
event actually occurred cannot be provided by medical opinion 
based on a post-medical examination.  Moreau v. Brown, 9 Vet. 
App. 389, 396 (1996).  This means that "other credible 
supporting evidence from any source" must be provided.  
Corroboration of every detail of a claimed stressor, 
including the veteran's personal participation, is not 
required.  Rather, a veteran only needs to offer independent 
evidence of a stressful event that is sufficient to imply his 
or her personal exposure.  See Pentecost v. Principi, 16 Vet. 
App. 124 (2002) (quoting Suozzi v. Brown, 10 Vet. App. 307 
(1997)).

The occurrence of an event alleged as the "stressor" upon 
which a PTSD diagnosis is based (as opposed to the 
sufficiency of the alleged event to cause PTSD) is an 
adjudicative determination, not a medical determination.  
Zarycki v. Brown, 6 Vet. App. 91, 97-98 (1993).

Active service medical records are silent for any complaint, 
diagnosis, or treatment for any mental disorder or combat 
injury.  In addition, the veteran served in the Arkansas 
National Guard from August 1976 to February 1997.   Medical 
records associated with that service are also silent for any 
mental disorder.  Service personnel records show that the 
veteran did not receive combat awards or insignia. 

In January 2003, the veteran received VA screening for 
depression but denied any current symptoms at the time.  In 
July 2003, the veteran sought treatment for increased 
irritability and nightmares.  He reported witnessing the 
death of a fellow soldier in an adjacent foxhole during an 
attack on his base in Vietnam.  A VA social worker diagnosed 
PTSD and in July 2003 and in August 2003 also noted that 
domestic strife, the death of the veteran's son, and the loss 
of his job were contributing factors.  In October 2003, a VA 
psychiatrist confirmed the diagnosis of PTSD contingent on 
verification of the in-service stressor.  However, in May 
2004, a VA psychologist examined the veteran and stated that 
there was insufficient evidence from his examination to 
warrant a PTSD diagnosis.  Although the veteran displayed 
some symptoms such as recurrent nightmares, exaggerated 
startle reaction, and discomfort in crowds, the examiner 
could not find a link between the in-service stressor and his 
current symptomatology.  He further noted that the deaths of 
the veteran's mother, father, and son contributed more to his 
symptoms than his military service.  

Despite requests by the RO in December 2003 and February 
2005, the veteran did not provide specific information 
regarding the attack and death of the fellow soldier to 
permit verification from a service agency. 

In his July 2006 hearing, the veteran stated that he 
continued to receive treatment for PTSD from the VA 
Outpatient Clinic (VAOPC) in El Dorado, Arkansas.  He also 
provided the last name of the fellow soldier and friend who 
died in an attack on his base while serving with the 4th 
Infantry Division at Pleiku, Republic of Vietnam in December 
1967.  Service personnel records showed that the veteran 
served in Headquarters and Company A, 704th Maintenance 
Battalion attached to the 4th Infantry Division.  However, 
the veteran departed Vietnam in August 1967 and was serving 
with another unit in Texas in December 1967. 

As a preliminary matter, the Board concludes that the veteran 
was not in combat.  Although the Board acknowledges that many 
large bases in Vietnam were attacked by mortar, rockets, and 
insurgent forces, the veteran's military occupation, 
assignments, and other records of service do not show 
evidence of combat.  Therefore, verification of an in-service 
traumatic event is required.  

The Board concludes that service connection for PTSD is not 
warranted because the weight of medical opinion does not 
support a qualified diagnosis of PTSD.  The VA psychologist 
in May 2004 found insufficient evidence to warrant such 
diagnosis, citing the more significant effects of post-
service stressors.  The VA psychiatrist in October 2003 
indicated that her diagnosis was contingent on verification 
of the in-service stressor.  Although the VA social worker 
did not qualify her July 2003 diagnosis, she did discuss the 
effects of significant post-service stressors and did not 
provide a compelling explanation of which stressors were 
predominant contributors to the veteran's symptoms.   The 
Board finds that the May 2004 opinion is the most persuasive 
in this case.  The examiner discussed the criteria for a 
diagnosis of PTSD in detail and found that the veteran's 
symptomatology did not warrant a diagnosis of PTSD.  The 
October 2003 opinion is also persuasive in that the diagnosis 
was contingent upon verification of an inservice stressor.  
No inservice stressor has been verified to have occurred.

Additionally, the veteran has failed to provide sufficient 
facts regarding the alleged attack on his base to permit 
verification by a service agency.  Although the Board 
recognizes that the veteran at his hearing may not have been 
able to recall exact date and full name of the soldier killed 
in the attack, the date he provided was not even during the 
time of his service in Vietnam.  He did not respond to 
earlier correspondence requesting details of the event.  The 
VA's duty to assist is not a one-way street and that he must 
make every effort to cooperate with verification of the 
stressor event.  See Wood v. Derwinski, 1 Vet. App. 190, 193 
(1991).  The veteran was in Vietnam for eight months at a 
large base with many assigned units.  The information he 
provided combined with that in the file is insufficient to 
permit search of unit records and verification by a service 
agency. 

The weight of the credible evidence demonstrates that the 
veteran does not have a qualifying diagnosis of PTSD and that 
there is insufficient evidence that an alleged in service 
stressor actually occurred.  As the preponderance of the 
evidence is against this claim, the "benefit of the doubt" 
rule is not for application, and the Board must deny the 
claim.  See 38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).
Bilateral Hearing Loss and Tinnitus

For VA purposes, impaired hearing is considered to be a 
disability when the auditory threshold in any of the 
frequencies 500, 1000, 2000, and 3000, 4000 Hz is 40 decibels 
or greater; or when the auditory thresholds for at least 
three of the frequencies 500, 1000, 2000, 3000, or 4000 Hz 
are 26 decibels or greater; or when speech recognition scores 
using the Maryland CNC Test are less than 94 percent.
38 C.F.R. § 3.385.

Where the regulatory threshold requirements for hearing 
disability are not met until several years after separation 
from service, the record must include evidence of exposure to 
disease or injury in service that would adversely affect the 
auditory system and post-service test results meeting the 
criteria of 38 C.F.R. § 3.385.  For example, if the record 
shows (a) acoustic trauma due to significant noise exposure 
in service and audiometric test results reflecting an upward 
shift in tested thresholds in service, though still not 
meeting the requirements for "disability" under 38 C.F.R. § 
3.385, and (b) post-service audiometric testing produces 
findings meeting the requirements of 38 C.F.R. § 3.385, 
rating authorities must consider whether there is a medically 
sound basis to attribute the post- service findings to the 
injury in service, or whether they are more properly 
attributable to intercurrent causes.  Hensley v. Brown, 5 
Vet. App. 155, 159 (1993).

In addition to active service assignments discussed above, 
the veteran served in the National Guard as a gunner in anti-
tank units and as a military policeman.  He was employed for 
34 years as a woodsman for a paper manufacturing company. 

Active service medical records are silent for complaints, 
treatment, or diagnoses of hearing loss or tinnitus.  The 
veteran's December 1965 induction examination and March 1968 
discharge physical examination showed no hearing disability 
or any appreciable degradation in acuity over the time of 
active service.  In an August 1976 National Guard enlistment 
examination, an abbreviated audiometric test showed normal 
thresholds at 2000 and 3000 Hz with no complaints of hearing 
loss or tinnitus.  An April 1981 periodic National Guard 
examination showed no complaint of tinnitus or hearing loss 
that met the requirements of 38 C.F.R. § 3.385; however, 
audiometric tests showed a deterioration in acuity since the 
veteran's discharge examination in 1968 from 10 to 25 
decibels at 4000 Hz in the left ear. 

In a June 1985 National Guard physical examination, the 
veteran's audiometric tests showed auditory thresholds of 25, 
20 , 20, 30, and 60 decibels at 500, 1000, 2000, 3000, and 
4000 Hz respectively in the right ear and 20, 25, 30, 30, and 
65 decibels at the same respective frequencies in the left 
ear.  No speech recognition scores or complaints of tinnitus 
were noted.  Subsequent National Guard examinations in June 
1989, May 1993, and May 1995 showed similar results. 

The veteran submitted audiometric test results from testing 
conducted by his civilian employer.  The earliest test in 
1987 showed auditory thresholds of 15, 25, 20, 35, and 55 
decibels at 500, 1000, 2000, 3000, and 4000 Hz respectively 
in the right ear and 15, 20, 25, 40, and 65 decibels at the 
same respective frequencies in the left ear.  Thirteen 
additional tests through September 2005 showed gradually 
increasing thresholds in the higher frequencies.  The most 
recent 5 tests had notations that the veteran was "routinely 
noise exposed" and that some type of hearing protection was 
used, presumably in the workplace.  There were no speech 
recognition scores or notations regarding tinnitus. 

In an August 2000 letter, the veteran's private family 
practice physician stated that he had been treating the 
veteran for the previous 12 years for "ear problems" 
including ringing in the ears.  He did not provide clinical 
data or comment on the specific conditions or their causes. 

In April 2004, a VA audiometric examination showed auditory 
thresholds of 25, 25, 30, 60, and 75 decibels at 500, 1000, 
2000, 3000, and 4000 Hz respectively in the right ear and 25, 
20, 30, 60, and 85 decibels at the same respective 
frequencies in the left ear.  Speech recognition scores were 
44 percent and 56 percent in the right and left ear 
respectively; although the examiner noted that they were 
demonstrably unreliable.  He diagnosed severe sensorineural 
hearing loss at 2000 Hz and moderately severe to severe loss 
at higher frequencies.  He also noted that the veteran 
reported intermittent ringing in his ears that began 4 to 5 
years earlier and that he heard once a week for about 10 
minutes.  The examiner stated that the duration and frequency 
of the ringing were not clinically significant.  

In March 2005, a VA audiologist reviewed the claims file 
including the results of all audiometric tests except the 
September 2005 employer's test.  In April 2006, she provided 
a supplementary evaluation.  The audiologist stated that it 
was not likely that the veteran's hearing loss was related to 
noise exposure in service since he had no hearing loss at 
time of discharge in 1968.  She also stated that it was less 
likely than not that the veteran's current tinnitus was 
related to noise exposure in service from truck operations 
since current medical literature supports the onset of 
tinnitus to be one year or less after exposure.  

In his July 2006 hearing, the veteran stated that he had been 
exposed to the noise of truck operations in service during 
which he had worn hearing protection. He also experienced 
mortar and rocket attacks once or twice per month in Vietnam.  
He did not discuss civilian or National Guard occupational or 
recreational exposure.  He was married in August 1969 and 
stated that he first noticed hearing loss when he was unable 
to hear his wife's conversation.  He also stated that he 
first noticed ringing in his ears when operating trucks.  He 
did not seek testing or treatment at the time because his 
fellow soldiers experienced the same condition so he thought 
the condition was normal.  

The Board concludes that the veteran now has high frequency 
hearing loss that meets the requirements of 38 C.F.R. 
§ 3.385, but that the condition is not related to service.  
Therefore, service connection for hearing loss is not 
warranted.  Although the veteran stated that he noticed an 
inability to hear conversation as early as the date of his 
marriage, testing in 1976 and 1981 did not reveal a 
disability.  The first manifestation of bilateral high 
frequency hearing loss in medical records was not earlier 
than 1985, many years after service.  The only medical 
opinion of record is that the current hearing loss was not 
likely related to noise exposure in service.  Employment 
records also show significant occupational exposure after 
service, although ear protection was in use.  

The Board also concludes that service connection for tinnitus 
is not warranted since the first manifestation documented in 
medical records was no earlier than about twelve years prior 
to the private physician's report of treatment in 2000, many 
years after service.  The April 2004 VA examiner also placed 
the onset of tinnitus based on a report from the veteran not 
earlier than about 1999.  He also assessed the frequency and 
duration of the condition to be clinically insignificant.  
The examiner opined that the tinnitus was less likely than 
not due to the veteran's service.  The veteran's statements 
at the hearing were less probative because they conflict with 
reports that he made earlier to his medical examiners in 
conjunction with treatment.  

The weight of the credible evidence demonstrates that the 
veteran's current bilateral hearing loss and tinnitus first 
manifested many years after service and are not related to 
his active service or any incident therein.  As the 
preponderance of the evidence is against this claim, the 
"benefit of the doubt" rule is not for application, and the 
Board must deny the claim.  See 38 U.S.C.A. § 5107(b); 
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).


ORDER

Service connection for post-traumatic stress disorder (PTSD) 
is denied. 

Service connection for bilateral hearing loss is denied. 

Service connection for tinnitus is denied. 



REMAND

In the opinion of the Board, additional development of the 
claim for service connection for a skin disease is necessary. 

Active and National Guard service medical records are silent 
for any complaint, examination, or treatment for a skin 
disease.  However, the veteran served in the Republic of 
Vietnam in 1966 and 1967 and is presumed to have been exposed 
to herbicides.  38 U.S.C.A. § 1116 (West 2002); 38 C.F.R. § 
3.307(a)(6)(iii) (2006).

In February 2002, a VA dermatologist examined the veteran and 
found his arms free of any symptoms of disease.  In an April 
2003 VA outpatient clinic telephone note showed that a 
dermatology consult had been cancelled because the physician 
determined that the veteran had skin tags that were cosmetic.  
In August 2003, another VA outpatient clinic note showed that 
the veteran received cryotherapy for lesions on his forearms.  
No detailed clinical examination or diagnosis is of record. 

In his July 2006 hearing, the veteran stated that he had 
suffered skin spots on his arms and hands for three years.  
The skin bruised and bled for periods up to 30 minutes.  He 
further stated that his private physician told him that the 
condition was due to aging and that he had not sought a 
second opinion.  The record suggests that the veteran may 
have a chronic skin condition of increasing severity and that 
he is presumed to have been exposed to herbicides in service.  
A current skin examination is needed to establish a clear 
diagnosis of his current condition.  38 C.F.R. § 3.159(c)(4) 
(2006).  

Accordingly, the case is REMANDED for the following action:

1.  Contact the veteran and request that 
he identify any private medical providers 
who examined his skin condition.  Request 
treatment records from the provider(s) 
and associate any records received with 
the claims file. 

2.  Schedule the veteran for a VA skin 
examination.  Provide the examiner with 
the claims file and request that review 
of the claims file be noted in the 
report.  Request that the examiner 
provide a diagnosis of any current skin 
condition on his lower arms and hands.  
In addition, request that the examiner 
comment whether it is as likely as not 
(50 percent or more probability) that the 
disease is due to herbicide exposure.  If 
not, the examiner should opine whether it 
is as likely as not (50 percent or more 
probability) that the disease is related 
to other incidents of service. 

 3.  Then, readjudicate the claim for 
service connection for a skin disease of 
the lower arms.  If the decision remains 
adverse to the veteran, provide the 
veteran and his representative with a 
supplemental statement of the case and an 
opportunity to respond thereto.  
Thereafter, return the case to the Board 
as appropriate.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



____________________________________________
HARVEY P. ROBERTS
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


